Citation Nr: 9909137	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  94-47 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability evaluation for 
degenerative changes of the low back, currently evaluated as 
40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an January 1994 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.  The veteran was on active service from 
February 1942 to September 1945.

In the October 1993 VA form 21-4138 (Statement in Support of 
Claim) submitted by the veteran, he requested consideration 
of a claim for service connection for a right leg disorder 
secondary to his service connected low back condition.  
However, as the only issue currently before the Board is that 
set forth on the title page of this decision, this matter is 
referred to the RO for appropriate action.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's service connected low back disability is 
not characterized by vertebral fracture, ankylosis of the 
lumbar spine or intervertebral disc syndrome.  



CONCLUSION OF LAW

The criteria for an in increased disability evaluation, in 
excess of 40 percent, for degenerative changes of the low 
back have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5292 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Veterans Appeals (Court) has held that a n allegation that 
a service connected disability has become more severe is 
sufficient to establish a well grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  

Under these circumstances, pursuant to its duty to assist, 
the VA may be required to provide a new medical examination 
to obtain evidence necessary to adjudicate the increased 
rating claim.  Id., citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  This obligation was satisfied by the 
VA examinations performed on the veteran in November 1993 and 
February 1997 at the VA Medical Center in Wichita, Kansas, 
described below, and the Board is satisfied that all relevant 
facts have been properly and sufficiently developed.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  Where 
an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1998).

By rating decision dated in March 1946, the RO granted the 
veteran service connection and assigned a noncompensable 
disability evaluation for lumbosacral sprain effective 
September 1945 and, in a September 1947 rating decision, the 
veteran's award was increased to a 10 percent disability 
evaluation under effective April 1946.  Subsequently, in a 
May 1997 rating decision, the veteran's award was increased 
to a 20 percent disability evaluation for degenerative 
changes of L5-S1.  At present, the veteran is currently rated 
as 40 percent disabled for degenerative changes of the low 
back effective December 1991.  And, as he believes his 
disability is more disabling than currently evaluated, he is 
seeking an increased rating in excess of 40 percent.

With respect to a disability of the musculoskeletal system, 
the Board notes that such disability is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, as well as that 
weakness is as important as limitation of motion; a part 
which becomes disabled on use must be regarded as seriously 
disabled.  However, a little-used part of the musculoskeletal 
system, for example, may be expected to show evidence of 
disuse through atrophy.  See 38 C.F.R. § 4.40. Furthermore, 
the provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is less, more or weakened movement, excess 
fatigability, incoordination, and impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Thus, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to pain or 
weakness is demonstrated, and pain or weakness on use is not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

Under Diagnostic Codes 5292 and 5295 pertaining to the lumbar 
spine a 40 percent disability evaluation is the maximum 
allowed.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (1998).  
In addition, under Diagnostic Code  5293, a 40 percent 
evaluation is warranted for a severe intervertebral disc 
syndrome characterized by recurring attacks with intermittent 
relief.  And, for the assignment of a 60 percent evaluation, 
the evidence must indicate a pronounced condition with little 
intermittent relief, evidenced by persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).

With respect to the evidence of record, the evidence shows 
the veteran strained his lumbar spine during his active 
service, as well as that he has been using a back brace since 
1955.  Specifically, a May 1946 VA examination report shows 
the veteran was diagnosed with spina bifida occulta at S-1.  
And, a September 1949 VA examination report notes that, upon 
x-ray examination, the veteran presented evidence of a mild 
congenital defect characterized as spina bifida occulta 
involving the first sacral segment, and mildly diminished 
lumbosacral joint.  Additionally, a July 1978 letter from 
Ellis Oster, M.D., notes the veteran had extensive arthritis 
at C4-C6.  

Medical records from the VA Medical Center (VAMC) in Wichita, 
Kansas, for the period including April 1955 to January 1995 
describe the treatment the veteran received over time for 
various health problems, including but not limited to low 
back pain and gastrointestinal problems.  Specifically, April 
1955 medical notations indicate the veteran had a diagnosis 
of spondyloschisis of L3, bilaterally, and was advised to 
wear a back brace.  November 1962 notations include 
additional diagnoses of unstable lumbosacral spine with 
narrowing at L3-4 and degenerative arthritis of the 
lumbosacral spine.  Hospitalization records for the period 
including February 1977 to March 1977 indicate the veteran 
was admitted for knee problems, but also describe that the 
veteran presented evidence of minor degenerative changes 
around L5-S1 with limited range of motion, tightness, 
discomfort and palpable muscle spasm around the pelvic rim.  
Finally, a November 1993 radiology report shows the veteran 
had advanced degenerative arthritis of the lumbar spine with 
marked narrowing of the 4th and 5th lumbar intervertebral 
spaces, had a 5 millimeter anterior slip of L3 on L4 
apparently due to settling of L4 on L5, and had open 
sacroiliac joints and considerable demineralization. 

A November 1993 VA spine evaluation report notes the veteran 
had unsteady gait, walked with a hint of a limp in his left 
leg, had a kyphotic thoracic spine, and had flatness of the 
lumbosacral curve and soft back muscles.  Additionally, an x-
ray evaluation of the veteran's spine revealed similar 
results to those discussed above in the November 1993 
radiology report from the Wichita VAMC.  Moreover, a November 
1993 VA neurological evaluation report shows the veteran had 
significant limitation of neck and back mobility, walked with 
a cane and with significant gait disturbances, and had 
significant arthritis and peripheral neuropathy.  As well, 
the evaluation report contains a notation by the examiner 
indicating that the worsening of the veteran's disability was 
due to a stroke he had during the prior six months, rather 
than to the worsening of his spinal injury. 

Records from Robert W. Yoachim, M.D., dated from July 1978 to 
January 1995 describe the treatment the veteran received for 
gastrointestinal problems, and back pain.  Specifically, this 
records contain February 1994 notations indicating the 
veteran presented a loss of strength of the lower 
extremities, severe degenerative changes, and spondylosing of 
the lumbosacral spine.  As well, the records note that a 
magnetic resonance imaging (MRI) evaluation of the veteran's 
spine revealed severe degenerative changes virtually at all 
levels in the lower back with not significant blockage in the 
spinal canal.  And, a subsequent MRI evaluation revealed a 
herniated discs at L4-5 and L5-S1.  Moreover, the medical 
records indicate the veteran was referred out to a 
neurologist in April 1994 and that the neurologist found the 
veteran had definite neurologic symptoms.

Finally, February and September 1997 VA neurological and 
orthopedic evaluation reports note the veteran reported 
severe back pain which caused him sleep disturbances and, 
upon examination, the veteran was found to have low back pain 
due to degenerative osteoarthritis with no neurological 
abnormalities directly attributable to this condition, and 
minimal neurological changes such as absent ankle jerk, loss 
of vibratory sense, and asymmetry in plantar responses likely 
attributable to the veteran's age and cervical spondylosis, 
rather than to his 1943 injury; no evidence of spinal cord 
compression was found.  Additionally, the reports indicate 
the veteran presented evidence of severe degenerative 
arthritis of the lumbosacral spine with severe osteoporosis 
and two compression fractures of T-11 and T-12, and 
retrolisthesis of L3-4 and spondylolisthesis of L4-5.  The 
veteran's osteoporosis was found to be related to his 
veteran's age, and his degenerative arthritis was found to be 
related to his age and fractures.  No evidence of a prior 
stroke was found during any of the examinations.

Upon a review of the evidence of record, the Board finds that 
the veteran's present low back disability is characterized by 
severe back pain due to degenerative osteoarthritis with no 
neurological abnormalities directly attributable to this 
condition.  In addition, the minimal neurological changes 
such as absent ankle jerk, loss of vibratory sense, and 
asymmetry in plantar responses were likely attributable to 
his age and cervical spondylosis, rather than to his 1943 
injury.  The evidence also shows that the severe degenerative 
arthritis of the lumbosacral spine with severe osteoporosis 
is related to the veteran's age. 

As such, the veteran's back disability more nearly 
approximates a disability characterized by severe limitation 
of motion of the lumbar spine and correctly evaluated as 40 
percent disabling under Diagnostic Code 5292.  Further, if 
consideration of a higher evaluation under Diagnostic Code 
5293 was appropriate, based on the medical evidence and the 
opinion of the examiner who performed the VA examination of 
the veteran in 1997 an evaluation in excess of 40 percent for 
severe intervertebral disc syndrome characterized by 
recurring attacks with intermittent relief would not appear 
to be warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5293 (1998).  The Board would also note that the 
veteran's lumbar spine in not ankylosed or been shown to be 
characterized as a vertebral fracture, and as such, a higher 
evaluation for the veteran's back disability under Diagnostic 
Codes 5285 and 5289 is not warranted.  Therefore, the 
currently assigned 40 percent disability evaluation for the 
veteran's degenerative changes of the low back is 
appropriate.

Furthermore, the Board observes that, in addition to the 
requirements of DeLuca, see supra, in a recent precedent 
opinion, the Acting VA General Counsel held that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) must be 
considered as well when a disability is evaluated under 
Diagnostic Code 5293.  See VAOPGCPREC 36-97 (December 12, 
1997).  In applying 38 C.F.R. §§ 4.40 and 4.45, inquiry is 
directed to such factors as functional loss due to pain or 
weakness, excess fatigability, incoordination, pain on 
movement, and instability. See also DeLuca v. Brown, 8 Vet. 
App. 202, 204- 07 (1995).  In this regard, the Board has 
considered all the relevant factors and finds that the 
current evidence of record does not indicate the veteran 
suffers from additional functional loss due to pain or 
weakness, other than the functional loss already contemplated 
by the veteran's award of a 40 percent evaluation, and thus, 
a disability evaluation in excess of the 40 percent awarded 
is not warranted under 38 C.F.R. § 4.40, 4.45, 4.59, and 
DeLuca v Brown, 8 Vet. App. 202 (1995).  In this regard, the 
Board would note that the veteran is currently receiving an 
evaluation which is based on and comensurate with severe 
limitation of lumbar spine motion, the maximum schedular 
evaluation for limitation of lumbar spine motion, and 
examinations have not shown that the veteran lumbar spine is 
ankylosed.  In arriving at this determination, the Board has 
reviewed the nature of the original disability, as well as 
the functional impairment that can be attributed to pain and 
weakness.  See 38 C.F.R. § 4.40, 4.45, 4.59; DeLuca, 8 Vet. 
App. at 204-7.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet.App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board, as did the RO, finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1998).  In this regard, the Board 
finds that there has been no assertion or showing by the 
veteran that his back disability has resulted in marked 
interference with his employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet.App. 
337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).



ORDER

An evaluation in excess of 40 percent for degenerative 
changes of the low back is denied.

		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


- 9 -


